          Case 1:21-cr-00437-APM Document 8 Filed 06/30/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                              Case No: 2l-cr-437


         v.
                                                       l8 U.S.C. S$ 371, 1512(c)(2),2
 MARK GRODS,

                         Defendant.

                                STATEMENT OF OFFENSE

        Pursuant to Federal Rule of Criminal Procedure I        l, the United   States of America, by and

through its attorney, the United States Attorney for the District of Columbia, and the defendant,

Mark Grods, with the concurrence of his attorney, agree and stipulate lo the below factual basis

forthe defendant's guilty plea-that is, if this case were to proceed to trial, the parties stipulate

that the United States could prove the below facts beyond a reasonable doubt:

                        The Attack at the U,S. Capitol on January 6,2021

        l.       The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours    a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

        2.       On January 6,2021, the exterior plaza of the U.S. Capitol was closed to members

of the public.

        3.       On January 6,2021,   a   joint   session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members    of the United States House of Representatives and the United            States

Senate were meeting in separate chambers of the United States Capitol to          certiff the vote count of
          Case 1:21-cr-00437-APM Document 8 Filed 06/30/21 Page 2 of 6




the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020.Thejoint session began at approximately l:00 p.m. Shortly thereafter, by approximately

l:30 p.m., the House and Senate adjourned to separate chambers to resolve      a particular objection.


Vice President Mike Pence was present and presiding, first in the joint session, and then in the

Senate chamber.

        4.      As the proceedings continued in both the House and the Senate, and with Vice

President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.

Capitol. As noted above, temporary and permanent barricades were in place around the exterior of

the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd

away from the Capitol building and the proceedings underway inside.

        5.      At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd

advanced to the exterior fagade of the building. The crowd was not lawfully authorized to enter

or remain in the building and, prior to entering the building, no members of the crowd submitted

to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized

security officials.

        6.      At    such time, the certification proceedings were   still underway and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members             of law   enforcement, as others   in the crowd

encouraged and assisted those acts. The riot resulted in substantial damage to the U.S. Capitol,

requiring the expenditure of more than $1.4 million dollars for repairs.



                                              Page 2   of6
           Case 1:21-cr-00437-APM Document 8 Filed 06/30/21 Page 3 of 6




       7.       Shortly thereafter, at approximately 2:20 p.m., members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Pence, were instructed   to-and   did----evacuate the chambers. Accordingly, all proceedings of the

United States Congress, including the joint session, were effectively suspended until shortly after

8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry to

the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol

without any security screening or weapons check, Congressional proceedings could not resume

until after every unauthorized occupant had left the U.S. Capitol, and the building had         been

confirmed secured. The proceedings resumed at approximately 8:00 p.m. after the building had

been secured. Vice President Pence remained in the United States Capitol from the time he was

evacuated from the Senate Chamber     untilthe session resumed.

                Mark Grods's Parlicipation in the January 6, 2021, Capilol Riot

       8.       In advance of January 6,2021, Mr. Grods coordinated with certain individuals and

affiliates of the Oath Keepers   - referred to here as "the co-conspirators" -   in making plans for

what Mr. Grods and the co-conspirators would be doing in Washington, D.C., on January 6.

       9.       Mr. Grods and at least some of the co-conspirators discussed the need to bring

firearms to the Washington, D.C., metropolitan area for the events of January 6.

       10.      On January 4,2021, Mr. Grods drove from Alabama to Atlanta, Georgia, and the

next day drove with at least one of the co-conspirators to the Washington, D.C., metropolitan area.

       I   1.   Mr. Grods brought   a shotgun, a semi-automatic handgun, and     ammunition for both,

and he provided them to a co-conspirator to store those items in a hotel in Virginia.

        12.     On January 6,2021, in the morning, Mr. Grods met up with at least some of the co-

conspirators at an event near the White House.



                                             Page 3   of6
           Case 1:21-cr-00437-APM Document 8 Filed 06/30/21 Page 4 of 6




        13.      At around 2:30 p.m., Mr. Grods and at least some of the co-conspirators boarded

golf carts and drove around barricades of marked law enforcement vehicles towards the           U.S.

Capitol.

           14.   Mr. Grods and at least some of the co-conspirators then unlawfully entered the

restricted grounds of the U.S. Capitol. Mr. Grods was wearing a backpack, tactical gloves, boots,

and an Oath Keepers hat, and carrying a large stick.

        I5   .   Mr. Grods then joined together with at least some of the co-conspirators in walking

up the stairs on the east side of the U.S. Capitol.

        16.      At around 3:21 p.m., Mr. Grods, at      least some of the co-conspirators, and other

individuals unlawfully entered the U.S. Capitol Building, while other co-conspirators were inside

the Capitol building. Mr. Grods entered the U.S. Capitol carrying a large stick.

        17.      Atthe time Mr. Grods forcibly entered the building, Mr. Grods believed that he and

the co-conspirators were trying to obstruct, influence, and impede an official proceeding, that is, a

proceeding before Congress, specifically, Congress's certification of the Electoral College vote as

set out in the Twelfth Amendment of the Constitution of the United States and the statutes listed

in sections l5 through l8 of title 3 of the U.S. Code.

        18.      Mr. Grods acted to affect the government by stopping or delaying the Congressional

proceeding, and, in fact, did so. He accomplished this by intimidating and coercing government

personnel who were participating in or supporting the Congressional proceeding.

        19.      At around 3:25 p.m., Mr. Grods exited the Capitol,      as law enforcement officers

began deploying chemical irritants in Mr. Grods's direction.




                                              Page 4   of6
         Case 1:21-cr-00437-APM Document 8 Filed 06/30/21 Page 5 of 6




       20.     On January 8,2021, at least one co-conspirator messaged Mr. Grods that he needed

to delete certain messages about the events of January 6. Mr. Grods proceeded to delete those

messages.

                                Limited Nature of Factual Bosis

       21.     This proffer of evidence is not intended to constitute a complete statement of all

facts known by Mr. Grods or the government. Rather, it is a limited statement of facts intended to

provide the minimal necessary factual predicate for Mr. Grods's guilty plea.


                                                     Respectfu   I   ly submitted,


                                                     CHANNING D. PHILLIPS
                                                     Acting United States Attorney
                                                     D.C. BarNo.415793




                                             By:
                                                     Troy A.




                                           Page 5   of6
         Case 1:21-cr-00437-APM Document 8 Filed 06/30/21 Page 6 of 6




                           DEFENDANT' S ACKNOWLEDGMENT

        [, Mark Grods, have read this Statement of the Offense and have discussed it with my
attorney. I fully understand this Statement of the Offense. I agree and acknowledge by my
signature that this Statement of the Offense is true and accurate. I do this voluntarily and of my
own free will. No threats have been made to me nor am I underthe influence of anything that could
impede my ability to understand this Statement of the Offense fully.


o^,",
        4Z/rt
                            ATTORNEY'      S   ACKNOWLEDGMENT

       I have read this Statement ofthe Offense and have reviewed it with my client fully. I concur
in my client's desire to adopt this Statement of the Offense as true and accurate.




                                            Page 6   of6
